                  Case 8:18-mj-03450-TMD Document 1-1 Filed 12/13/18  Page 1 of 8
                                                                  FILED
                                                                           _LOGGED



g   DlI)/IIRW:   USAO 2018Roo794                                                 NOV - 2 2018
                                                                                     -'1' GREENBELT
                                    IN THE UNITED STATES DISTRICT CQUR<;U.S.DISTRICTCOURT
                                                                       DISTRICTOf
                                                                              MARYLANO
                                        FOR THE DISTRICT OF MARY1~.AND               OEPII1Y


                                                           *
     UNITED             STATES     OF AMERICA              *
                                                           *
                   v.                                      *      CRIMINAL     NO.
                                                           *
     DARREN             WESLEY      TA YLOR,               *
                                                           *
                                          Defendant        *
                                                           *
                                                           *
                                                        ******
                              AFFIDAVIT    IN SUPPORT     OF CRIMINAL      COMPLAINT

                 I, Robert K. Rudolph, Special Agent with the U.S. General Services Administration

    ("GSA"), Office of Inspector General ("OIG"), being first duly sworn, herby depose and state as

    follows:

                                                  INTRODUCTION

                 I.        I have been employed as a GSA OIG Special Agent since August 9, 2015.

    Presently, I am assigned to the Washington, D.C. Regional Office. My duties and responsibilities

    are to investigate allegations of fraud, waste, and abuse in connection with GSA programs and

    operations.          My training and experience includes, among other things, the completion of the

    Criminal Investigator's         Training Program at the Federal Law Enforcement Training Center in

    Glynco, Georgia. I have received additional training from the Council of the Inspectors General

    on Integrity and Efficiency on topics such as fraud, search and seizure, preparation of criminal

    complaints, and arrests.          I am a Certified Fraud Examiner through the Association of Certified

    Fraud Examiners. I hold a Bachelor's degree in accounting from Stonehill College and a Master's
        Case 8:18-mj-03450-TMD Document 1-1 Filed 12/13/18 Page 2 of 8



degrec in Banking and Financial Serviccs Management from Boston University. In my capacity

as a Special Agent, I have led or participated in numerous criminal investigations involving fraud.

        2.      I have set forth only those facts that I believe are necessary to establish probable

causc in support of the criminal complaint and arrest warrant. I have not, however, excluded any

information known to me that would defeat a dctermination of probable cause. The information

contained in this affidavit is based on my personal knowledge, my rcview of documents and other

evidcnce, and my conversations with other law enforcement officers and other individuals.                I

submit that the following facts establish probable cause to believe that between on or about May

9,2016, and on or about October 11,2018, DARREN WESLEY TAYLOR ("TAYLOR"),                            a

resident of Capitol Heights, Maryland committed the following federal offense on 55 occasions:

Theft of Government Property, in violation of Title 18, United States Code, Section 64 I.

                                         BACKGROUND

       3.      GSA Fleet is a component of the Federal Acquisition Service at GSA and provides

vehicles and related management services to government agencies.           Each govcrnmcnt owned

vehicle ("GOV") is assigned a GSA Wright Express Credit Card ("Fleet CC") for the following

purposes: gasoline purchases, oil changes, miscellaneous maintenance, and car washes for the

assigned vehicle. Fleet CCs are white credit cards with an American flag image horizontally across

the middle third of the front of the card. The front of the card also has a GSA logo and a vertical

green stripe at either end. On the left veltical stripe, the words "FOR OFFICIAL GOVERNMENT

FLEET USE ONLY" are imprinted in white. The back of the Fleet CC has a horizontal black

magnetic strip and a diagonal green stripe going from the upper left corncr to the lower right corner.

GSA pays fuel bills and maintenance costs directly to the vendor. In order to use a Fleet CC, thc

customer must key in a "driver IO" number that is specific to each vehicle and is on the face of the




                                                  2
        Case 8:18-mj-03450-TMD Document 1-1 Filed 12/13/18 Page 3 of 8



Fleet CC.    A computer program called "WEXOnline"           tracks all activity on purchases and

expenditures associated with each Fleet CC.

                                      PROBABLE       CAUSE

       4.      On or about March 26, 201S, GSA Loss Prevention notified GSA-OIG of

potentially fraudulent transactions (fuel purchases exceeding the assigned vehicle's tank capacity)

occurring on the Fleet CCs assigned to GOVs G 12 0354R and G 12 0355R. I conducted a search

of the WEXOniine databasc and identified additional potentially fraudulent transactions on the

Fleet CCs assigned to GOVs G 10 54SIM, G 13 181SV, G32 0273H, G41 2759R, G4I 2824R, G4I

4S65P, G43 2362H, G43 3116N, G43 3311 K, G62 3660S, G63 0631 R, G63 0649P, G63 231 OP,

G63 3149H, and G63 3415U. These vehicles arc leased by GSA to the U.S. Navy at the Naval

Surface Warfare Center, Carderock Division, ("NSWCC") in Bethesda, Maryland.

       5.      On or about April 17,2018, I obtained video surveillance footage from the Wawa

gasoline station located at 305 Market Square Drive, Prince Frederick, Maryland.       The footage

was ofa transaction that occurred on or about March 9, 2018, using the Fleet CC assigned to GOV

GI2 0354R, which vehicle is a black 2016 Ford Fusion Hybrid. At the time of the transaction, a

dark colored Cadillac sport utility vehicle was present at gasoline pump number six. I obtained a

copy of the transaction journal for this transaction, showing a Fleet CC was uscd to purchase

gasoline at pump number six. On or about April 25, 201S, I obtained additional video footage of

March 9, 2018, in which [ observed the driver, a black male with a beard and tattoos, enter the

Wawa station store and purchase merchandise with what appeared to be a personal credit card.

       6.      On or about April 18, 20 IS, I obtained video surveillance footage from the Exxon

gasoline station located at 5520 Marlboro Pike, District Heights, Maryland. The footage was of a

transaction that occurred on or about April 16, 2018, using the Fleet CC assigned to GOV G43




                                                 3
            Case 8:18-mj-03450-TMD Document 1-1 Filed 12/13/18 Page 4 of 8



3116N, which vehicle is a white 2013 Ford E350.                        Thc video surveillance   system was

approximately twelve hours behind the currcnt time. I observed a dark colored Cadillac sport

utility vehicle present at the gasoline pump.

           7.      On or about July 3, 2018, I obtained video surveillance footage from the 7-Eleven

gasoline station located at 3730 Branch Avenue, Temple Hills, Maryland. The footage was of a

transaction that occurred on or about June 22, 2018, using the Fleet CC assigned to GOV G I0

5481M, which vehicle a white 2012 Hyundai Sonata Hybrid. At the time ofthe transaction, a dark

colored Cadillac sport utility vehicle was present at gasoline pump number five. 1obtained a copy

of the electronic joumal report for this transaction, showing a Fleet CC was used to purchase

gasoline at pump number five.

           8.      On or about July 6, 2018, I obtained video surveillance footage from the BP

gasoline station located at 4909 Marlboro Pike, Capitol Heights, Maryland. The footage was of a

transaction that occurred on or about July 4, 2018, using the Fleet CC assib'l1ed to GOV G63

3415U, which vehicle is a white 20 II Ford F350. At the time of the transaction, a dark colored

Cadillac sport utility vehicle was present at gasoline pump number four. I obtained a copy of the

receipt for this transaction, showing a Fleet CC was used to purchase gasoline at pump number

four.

           9.      On or about July 30, 2018, I obtained video surveillance footage from the Exxon

Mobil gasoline station located at 2305 Pennsylvania Avenue, Southeast, Washington, DC.I The

footage was of a transaction that occurred on or about July 21, 2018, using the Fleet CC assigned

to GOV GI2 0354R, which vehicle is a black 2016 Ford Fusion Hybrid.                     At the time of the

transaction, a dark colored Cadillac sport utility vehicle bearing Maryland license plate 01481 CE



1   The complaint docs not charge purchases made in Washington, D.C.



                                                        4
         Case 8:18-mj-03450-TMD Document 1-1 Filed 12/13/18 Page 5 of 8



was present at gasoline pump number one.2 I obtained a copy of thc rcceipt for this transaction,

showing a Flcet CC was used to purchasc gasoline at pump number one.

         10.      A vehicle query of the National Law Enforcement Telecommunications                       System

revealed the registration for Maryland license plate 01481CE is associated with a 2005 Cadillac

Escalade which is registered to TAYLOR.

         II.      On or about August I, 2018, I obtained video surveillance footage from the BP

gasoline station located at 4909 Marlboro Pike, Capitol Heights, Maryland. The footage was of a

transaction that occurred on or about July 26, 2018, using the Fleet CC assigned to GOY G63

0649P, which vehicle is a silver 2015 Ford F250. Immediately after the time of the transaction, a

dark colored Cadillac sport utility vehicle exited the gasoline station.              I obtained a copy of the

receipt for this transaction, showing a Fleet CC was used to purchase gasoline at pump number

two.

         12.      On or about August 1,2018, I observed a dark blue Cadillac Escalade bearing

Maryland license plate 01481 CE parked at TAYLOR's residence on Arcadia Avenue in Capitol

Heights, Maryland.

         13.     On or about August 13, 2018, another GSA-OIG Special Agent obtained video

surveillance footage from the Shell gasoline station located at 10211 Westlake Drive, Bethesda,

Maryland. The footage was of a transaction that occurred at the Exxon Mobil gasoline station,

next to the Shell gasoline station, located at 10201 Westlake Drive, Bethesda, Maryland, on or

about August 8, 2018, using the Fleet CC assil,,'l1edto GOY GI3 1818Y, which vehicle is a white




2 t determined the complete license plate number by providing partial ticense ptate number "Ot481" to the Maryland
Coordination and Analysis Center C"MCAC"). From the surveillance video, I saw that there were two stacked letters
following the five visible numbers. A senior investigator with MCAC searched the Maryland Motor Vehicle
Administration database for all Cadillac Escalades with a Chesapeake Bay commemorative license plate beginning
with 01481 and ending with two stacked letters. This search resulted in one license plate numher, that is, 01481CE.



                                                        5
        Case 8:18-mj-03450-TMD Document 1-1 Filed 12/13/18 Page 6 of 8



20lS Chevrolet Bolt. Immediately prior to the time of the transaction, a dark colored Cadillac

sport utility vehicle was observed entering the parking lot and driving in the direction ofthe Exxon

Mobil gasoline station.

        14.     On or about August 17, 201S, I obtained video surveillance footage from the BP

gasoline station located at 4101 Alabama Avenue, Southeast, Washington, DC. The footage was

of a transaction that occurred on or about August 14, 20 IS, using the Fleet CC assigned to GOV

GI3 ISISV, which vehicle is a white 20lS Chevrolet Bolt. At the time of the transaction, a dark

colored Cadillac sport utility vehicle was present at gasoline pump number four. I obtained a copy

of the receipt for this transaction, showing a Fleet CC was used to purchase gasoline at pump

number four.

       IS.      On or about October 16, 20 IS, I obtained video surveillance footage from the Shell

gasoline station located at 5010 Benning Road, Southeast, Washington, D.C. The footage was of

a transaction that occurred on or about October II, 201S, using the Fleet CC assigned to GOV

G41 4S65P, which vehicle is a gray 2015 Dodge Grand Caravan. At the time of the transaction, a

dark colored Cadillac sport utility vehicle was present at a gasoline pump.

       16.      From between on or about May 9, 2016, to on or about May 21, 2018, on

approximately 49 different days, Fleet CCs were used to purchase gasoline at the BP gasoline

station located at 4909 Marlboro Pike, Capitol Heights, Maryland. (See Exhibit I.) Google Maps

shows that TAYLOR's       residence is located 1.3 miles from this gasoline station and NSWCC is

located 21.2 miles from this gasoline station.   I observed a vehicle matching the description of

TAYLOR's       Cadillac Escalade in surveillance video at the same BP gasoline station on or about

July 4, 2018, and on or about July 26, 20 IS, when Flcet CCs were used.




                                                 6
         Case 8:18-mj-03450-TMD Document 1-1 Filed 12/13/18 Page 7 of 8



        17.     TA YLOR, Crane Team Lead, has been employed by the U.S. Navy at the NSWCC

in Bethesda, Maryland, since approximatcly 2012.

        18.     On or about October 19, 2018, another GSA-OIG Special Agent and I interviewed

Individual I, an employee at NSWCC. Individual I is knowledgeable about the management of

GaYs assigned to NSWCC. Individual I stated that each NSWCC employee is informcd how to

use a GOY and a Fleet CC.       Individual I did not believe any NSWCC employees would be

performing work or fueling GaYs        in Capitol Heights, Maryland.       Individual I stated that

TA YLOR had access to the GaYs and was the only NSWCC employee in the office in which

TA YLOR worked who lives in Capitol Heights, Maryland.

        19.     On or about October 19,2018, another Special Agent and I interviewed TAYLOR

at his residence in Capitol Heights, Maryland.       TAYLOR was given a Garrity warning and

voluntarily   provided oral statements.     During the interview, TAYLOR          demonstrated    an

understanding of how to properly use Fleet CCs.

        20.     When asked if Fleet CCs can be used to fuel personally owned vehicles, TAYLOR

stated, "no." When asked ifhe has ever used a Fleet CC to fill up his personally owned vehicle,

TAYLOR stated, "no."       After being shown a still photograph of video surveillance footage

relating to the use of a Fleet CC on or about July 21, 2018 at the Exxon Mobil gasoline station

located at 2305 Pennsylvania Avenue, Southeast, Washington, D.C., TAYLOR admitted that he

has used Fleet CCs to fuel his personally owned vehicle. He did not specify dates and locations.

He claimed that he had engaged in this conduct as a subsidy during a period of financial difficulty.

I temlinated the interview as soon as TAYLOR expressed an interest in talking to an attorney.




                                                 7
         Case 8:18-mj-03450-TMD Document 1-1 Filed 12/13/18 Page 8 of 8



        21.     Given the facts above, I believe that the total loss attributable to TAYLOR for the

 fraudulent use of Fleet CCs from between on or about May 9, 2016, and on or about October 1I,

 2018, is approximately $2,725.04.

                                          CONCLUSION

        22.     Based on the above facts outlined in the affidavit, I respectfully submit that there is

probable cause to believe that TA YLOR committed the following federal offense on 55 occasions

 between on or about May 9,2016        and on or about October 11,2018:        Theft of Government

 Property, in violation of Title 18, United States Code, Section 641.




                                                   ;44t-fA-
                                               Robert K. Rudolph
                                               Special Agent
                                               U.S. General Services Administration
                                               Office of Inspector General


Subsl<.Ij,bedand sworn before me




~----
The Honorable Gina L. Simms
United States Magistrate Judge




                                                  8
